                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,           )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )                 Civil Action No. 1:14 CV 664
                                    )
MEYER MANAGEMENT, INC.,             )                 Judge Timothy S. Black
                                    )
                  Defendant.        )
____________________________________)


                     SECOND CONSENT DECREE MODIFICATION

       The United States of America, on behalf of the United States Environmental Protection

Agency (“EPA”) and the Department of Housing and Urban Development (“HUD”), acting

through the undersigned counsel, states as follows:

       WHEREAS, on August 19, 2014, the United States filed this action against Meyer

Management, Inc. for violations of the Residential Lead-Based Paint Hazard Reduction Act of

1992, 42 U.S.C. §§ 4851-4856, and the Toxic Substances Control Act, 15 U.S.C. §§ 2601-2692

(“TSCA”). On the same day, the United States lodged a proposed Consent Decree to resolve the

claims asserted in the complaint. On October 6, 2014, after a period of public notice and

comment during which no comments were received, this Court entered the Consent Decree.

       WHEREAS, on November 5, 2020, this Court granted Defendant an additional six

months to complete all lead-based paint abatement work required under Section VII of the

Consent Decree. At that time, there were only 12 properties that remained to have abatement

work completed of the 136 properties listed in Appendix 1 to the Consent Decree (“Subject

Properties”). Dkt. # 7. That extension of time is due to expire on June 30, 2021.
       WHEREAS, there remains a single Subject Property in which the work has not been

completed (the “Remaining Subject Property”). The tenant of the Remaining Subject Property is

unwilling to allow workers into the property and will not move out, even temporarily, to allow

for the abatement work to be completed.

       WHEREAS, Plaintiff and Defendant (the “Parties”) have agreed to allow completion of

the required lead-based paint abatement work required by Section VII of the Consent Decree: (a)

prior to any new tenant occupying the Remaining Subject Property, and no later than one month

after the current tenant vacates the Remaining Subject Property, or (b) if the tenant continues to

reside in the Remaining Subject Property, as soon as possible, but no later than one month after a

child under the age of six or a pregnant individual moves in or visits regularly.

       WHEREAS, any modification to the terms of the Consent Decree must be made in

writing and approved by the Parties and the Court, pursuant to Paragraph 45.

       WHEREAS, the Parties recognize, and the Court by entering this Consent Decree

Modification finds that it has been negotiated at arms-length and in good faith and that this

Consent Decree Modification is fair, reasonable, and in the public interest.

       NOW, THEREFORE, it is hereby Ordered, Adjudged, and Decreed:

       1.      Except as specifically provided in this Consent Decree Modification, all

provisions of the original Consent Decree shall remain in full force and effect. No provision of

the original Consent Decree is modified, superseded, or altered in any way except as specifically

provided in this Consent Decree Modification.




                                                 2
       2.      Paragraph 16.E.(i) is modified to allow for Defendant to complete all work to be

performed in accordance with Section VII on the Remaining Subject Property no later than the

earlier of either: (a) prior to any new tenant occupying the Remaining Subject Property and no

later than one month after the current tenant vacates the Remaining Subject Property or (b) if the

tenant continues to reside in the Remaining Subject Property, as soon as possible, but no later

than one month after a child under the age of six or a pregnant individual moves in or visits

regularly.

       3.      Paragraph 18.A is added within Section VIII (Reporting Requirements) as

follows:

               A.    Defendant shall submit to EPA and HUD a written report three (3),

               six (6), and nine (9) months after submission of each Annual Report that

               shall include, at a minimum: (a) whether the current tenant is still

               occupying the Remaining Subject Property; and (b) Defendant’s efforts to

               determine if anyone under six years of age or pregnant is living in or

               regularly visiting the Remaining Subject Property.

       4.      The undersigned representative of Meyer Management and of the Assistant

Attorney General for the Environment and Natural Resources Division of the Department of

Justice certifies that he or she is fully authorized to enter into the terms and conditions of this

Consent Decree Modification and to execute and legally bind such Party to this document.




                                                   3
     5.   This Consent Decree Modification may be executed in counterparts.

SO ORDERED.

          Dated and entered this 30    day of ______________,
                                                June          2021




                                      __________________________________
                                       _____________
                                                  ________________
                                      TIMOTHY
                                       IMOTHY       BLACK
                                               Y S. BLACK
                                      UNITED
                                       NITED STATES DISTRICT JJUDGE




                                         4
THE UNDERSIGNED PARTY enters into this Consent Decree Modification in the matter of
United States v. Meyer Management, Inc., Civil Action No. 14-664 (S.D. Ohio).


                                       FOR THE UNITED STATES OF AMERICA

                                       JEAN E. WILLIAMS
                                       Acting Assistant Attorney General
                                       Environment and Natural Resources Division



                                       s/Michael J. Zoeller
                                       ___________________________________
                                       MICHAEL J. ZOELLER
                                       Senior Counsel
                                       Environmental Enforcement Section
                                       Environment and Natural Resources Section
                                       U.S. Department of Justice
                                       950 Pennsylvania Avenue, NW
                                       Washington, D.C. 20530

                                       VIPAL J. PATEL
                                       Acting United States Attorney
                                       Southern District of Ohio



                                       ____________________________________
                                       _____________________
                                       ANDREW M. MALEK ((0061442)
                                       'HSXW\&LYLO&KLHI
                                       'HSXW\&LYLO &KLHI
                                       303 Marconi Blvd.
                                       Suite 200
                                       Columbus, OH 43215
                                       (614) 469-5715




                                          5
FOR THE UNITED STATES DEPARTMENT OF
HOUSING AND URBAN DEVELOPMENT



s/John B. Shumway
___________________________________
JOHN B. SHUMWAY
LEE ANN RICHARDSON
Office of General Counsel
U.S. Department of Housing and Urban
Development
451 7th Street, SW, Room 9262
Washington, DC 20410
(202) 402-5190




  6
FOR THE UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY



s/Mary T. McAuliffe
___________________________________
MARY T. McAULIFFE
Associate Regional Counsel
U.S. Environmental Protection
  Agency, Region 5
77 West Jackson Boulevard
Chicago, IL 60604-3590
(312) 886-6237




  7
